     Case 2:19-cv-01729-KJM-DMC Document 24 Filed 05/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLAYTON GUNN, JR.,                                 No. 2:19-CV-1729-KJM-DMC
12                       Plaintiff,
13           v.                                          ORDER
14    COUNTY OF BUTTE, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Pending before the

18   Court is defendants’ motion to dismiss, set for hearing in Redding, California, on June 17, 2020.

19                  On May 13, 2020, the Chief District Judge issued General Order 618 in light of the

20   COVID-19 virus outbreak. That order provides in relevant part:

21                          All of the court’s civil matters will continue to be decided on the
                    papers, or if the assigned Judge believes a hearing is necessary, the hearing
22                  will be held by telephone or videoconference. This applies to all matters
                    including motion hearings, case management conferences, pretrial
23                  conferences, and settlement conferences.
24   ///

25   ///

26   ///

27   ///

28   ///
                                                        1
     Case 2:19-cv-01729-KJM-DMC Document 24 Filed 05/21/20 Page 2 of 2

 1   Pursuant to General Order 618, the hearing set for June 17, 2020, before the undersigned in Redding,

 2   California, is vacated and defendants’ motion is hereby submitted on the briefs. Plaintiff’s opposition

 3   to defendants’ motion is due by June 3, 2020. Defendants’ reply is due by June 10, 2020.

 4                  IT IS SO ORDERED.

 5

 6   Dated: May 21, 2020
                                                             ____________________________________
 7                                                           DENNIS M. COTA
 8                                                           UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
